Title: To Benjamin Franklin from James Lyon, April 1763
From: Lyon, James
To: Franklin, Benjamin


Sir,
Brunswick N. Jersey Apr. 1763
As the least suspicion of a Letter from you to me might, possibly, dispose a curious Person to intercept it, permit me to inform you, That I have not yet been so happy as to recieve a Line from your Hand.
I need not remind you, Sir, of the Necessity of putting our Scheme into Execution immediately, if ever: And shall only tell you, that, without any Care or Pains of mine, for I have been entirely inactive since I had the Honor and Pleasure of conversing with you, the Number of Adventurers is vastly encreased. Daily Applications are made by Persons of Influence, who are ready to risque their all in such an Enterprize. Two Gentlemen in particular, of considerable Importance, one of which is worth £6000 or £7000 at least, came to me last Week to enquire if there was any Probability of Success, and express’d great desires to view the Country this Summer. Should the Scheme be so fortunate as to meet with your Approbation and Encouragement, I have some Thoughts of going with these Men to the Ohio, as soon as possible, while others are employed in raising the Settlers. We impatiently wait to know your Sentiments and Advice, for by these Laws we shall govern ourselves; and be assured, we shall make use of the most proper Measures to express our sincerest Gratitude. I am, Sir, your most humble obedient and obliged Servant.
James Lyon
P.S. Col. Bouquet’s Sentiments will also be very acceptable.
Dr. B. Franklin.
 Endorsed: Brunswick N Jersey Apr. 1763 from Jas Lyon to To Benj. Franklin
